John A. Fogleman, Justice, concurring. I concur because appellant was clearly informed by the trial judge of the nature and purpose of the proceeding and the specific charge. Not only was she represented by competent counsel by appointment, but she expressed a clear understanding of the entire proceeding. Not a single question was raised about the charge, the process or the issuance of a subpoena. Consequently, I do not think that these matters can properly be raised on review by this court. It is not a question of subject matter jurisdiction. I would add that I have not been able to find any authority for the costs of a criminal proceeding to be assessed against a witness who fails to appear in response to a subpoena.